                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION
                                     ______

WILLIAM CHANCE STEPHENS,

                    Petitioner,                   Case No. 2:18-cv-197
v.                                                Honorable Paul L. Maloney
DUNCAN MACLAREN,

                    Respondent.
____________________________/

                                          ORDER

             In accordance with the opinion entered this day:

             IT IS ORDERED that a certificate of appealability is DENIED.



Dated:   December 20, 2018                        /s/ Paul L. Maloney
                                                  Paul L. Maloney
                                                  United States District Judge
